Citation Nr: 0123551	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Halifax Medical Center on 
July 24, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from July 1964 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the Veterans 
Affairs Medical Center (VAMC) in Lake City, Florida, which 
denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Halifax Medical Center on July 24, 2000.  


REMAND

The veteran asserts that the criteria for reimbursement of 
unauthorized medical expenses provided to him at the Halifax 
Medical Center on July 24, 2000 have been met.  At that time, 
he received treatment for symptoms (pain) due to his service-
connected low back condition.  In particular, it is argued 
that reimbursement his unauthorized medical expenses is 
warranted because his care involved emergency treatment.  

In August 2000 the VA Medical Center (VAMC) in Lake City, 
Florida, denied the veteran's claim.  The VAMC's decision 
indicates that the veteran's claim was denied because his 
treatment was non-emergent.  

Reimbursement for expenses not previously authorized is 
permitted only under the  following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 (2000).  

In December 2000, the VA received medical reports from the 
Halifax Medical Center covering the treatment for which the 
veteran is seeking payment or reimbursement of unauthorized 
medical expenses.  Later that same month, a statement was 
received from William H. Meek, M.D.  This evidence was 
received subsequent to the issuance of the November 2000 
statement of the case (SOC).  A supplemental statement of the 
case (SSOC) has not been issued.  Furthermore, the appellant 
did not submit a written waiver of initial consideration of 
the new evidence by the originating agency, and it does not 
appear that this evidence has been reviewed by the 
originating agency.  See 38 C.F.R. § 20.1304(a), (c) (2000).  
In this respect, regulations provide that any pertinent 
evidence which is accepted by the Board must be referred to 
the originating agency for review and preparation of a SSOC, 
unless this procedural right is waived by the appellant.  See 
id.  Given the foregoing, and as it appears that the evidence 
received in December 2000 is pertinent to the issue in 
appellate status, the Board is required to take action 
pursuant to 38 C.F.R. § 20.1304(c) to ensure preliminary 
consideration by the originating agency.  

Therefore, this case is REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, the 
originating agency should review the 
record and determine whether entitlement 
to payment or reimbursement of 
unauthorized medical expenses incurred at 
the Halifax Medical Center on July 24, 
2000 has been established, to include the 
evidence received by VA in December 2000 
without a waiver of originating agency 
review.  If the decision remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



